Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“main expansion device” includes the generic/nonce term “device” coupled with the function of “expansion”. A return to the specification provides for an expansion valve. Therefor the limitation is interpreted as an expansion valve or equivalents thereof.



	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,365,893. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction. Further the mere substitution of one refrigerant for another is an obvious modification in order to achieve desired temperature ranges and chemical stability.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,293,650. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction. 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,287,146. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction. 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,830,498. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction. 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,408,691. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction. Further the mere substitution of one refrigerant for another is an obvious modification in order to achieve desired temperature ranges and chemical stability.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/651,161 (reference application). It is noted that a notice of allowance was mailed in the reference application on 7/20/2022, but a patent has not yet been issued. It should be noted that the basis for rejection shifts to non-provisional upon issuance. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 (claim set dated 3/23/2022) of copending Application No. 16/493,260 (reference application). It is noted that a notice of allowance was mailed in the reference application on 5/4/2022 and the issue fee paid on 7/15/2022, but a patent number has not yet been issued. It should be noted that the basis for rejection shifts to non-provisional upon issuance. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 (claim set dated 3/23/2022) of copending Application No. 16/493,652 (reference application). It is noted that a notice of allowance was mailed in the reference application on 5/18/2022 and the issue fee paid on 7/12/2022, but a patent number has not yet been issued. It should be noted that the basis for rejection shifts to non-provisional upon issuance. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 (claim set dated 5/12/2022) of copending Application No. 16/626,475 (reference application). It is noted that a notice of allowance was mailed in the reference application on 5/24/2022, but a patent number has not yet been issued. It should be noted that the basis for rejection shifts to non-provisional upon issuance. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 (claim set dated 11/17/2021) of copending Application No. 16/624,839 (reference application). It is noted that a notice of allowance was mailed in the reference application on 7/22/2022, but a patent number has not yet been issued. It should be noted that the basis for rejection shifts to non-provisional upon issuance. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 (claim set dated 10/26/2021) of copending Application No. 16/493,600 (reference application). It is noted that a notice of allowance was mailed in the reference application on 6/27/2022, but a patent number has not yet been issued. It should be noted that the basis for rejection shifts to non-provisional upon issuance. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction. Further the mere substitution of one refrigerant for another is an obvious modification in order to achieve desired temperature ranges and chemical stability.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 (claim set dated 4/25/2022) of copending Application No. 16/493,628 (reference application). It is noted that a notice of allowance was mailed in the reference application on 6/01/2022, but a patent number has not yet been issued. It should be noted that the basis for rejection shifts to non-provisional upon issuance. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction. Further the mere substitution of one refrigerant for another is an obvious modification in order to achieve desired temperature ranges and chemical stability.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 (claim set dated 3/23/2022) of copending Application No. 16/493,236 (reference application). It is noted that a notice of allowance was mailed in the reference application on 5/4/2022, and issue fee paid on 7/12/2022, but a patent number has not yet been issued. It should be noted that the basis for rejection shifts to non-provisional upon issuance. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 (claim set dated 10/4/2021) of copending Application No. 16/493,742 (reference application). It is noted that a notice of allowance was mailed in the reference application on 4/13/2022, and issue fee paid on 7/12/2022, but a patent number has not yet been issued. It should be noted that the basis for rejection shifts to non-provisional upon issuance. Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ the mere reduction to practice of selecting design load (and therefor designing for capacity and diameter) is not a patentable distinction.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a refrigerant” at the second to last line of the claim; however the refrigerant was introduced previously in the claim rendering the claim indefinite as it is unclear if the refrigerant in the last line of the claim is the same as above. The same is found in independent claims 8 and 15.
Claims 2-7, 9-14, and 16-21 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP2010-151327; translation provided by applicant on 2/18/2021), in view of Baetens et al (US 2018/0313550), and in view of Hatano et al (US 9,175,361). Further evidence provided by Leistner et al (US 2015/0167134).
Regarding claim 1, Shimizu discloses an air conditioner comprising:
an outdoor unit (it is understood the following components may be placed outside; also see [0013] for “outdoor”) comprising a compressor (2), an outdoor heat exchanger (13) and a main expansion device (12), wherein a refrigerant is circulated by a refrigerant pipe configured to connect the compressor, the outdoor heat exchanger and the main expansion device to each other (shown in figure 1 said components are connected by a pipe); 
an indoor unit (it is understood that the following components may be placed inside; also see [0012] for “indoor”) comprising an indoor heat exchanger (8); and
a connection pipe configured to connect the outdoor unit to the indoor unit (as shown in figure 1 said components are connected with pipe),
wherein the air conditioner has a refrigeration capacity (as is understood the system has some cooling capacity);
wherein the conditioner uses a refrigerant;
the refrigerant pipe is made of a ferritic ductile stainless steel material ([0015]; stainless steel composition discussed throughout document), and
the refrigerant pipe comprises a suction pipe (15) that guides suction of the refrigerant into the compressor (2) and has an outer diameter.
Shimizu lacks R32 as the refrigerant. The examiner takes official notice that R32 is an old and well known refrigerant. It would have been obvious to one of ordinary skill in the art to have selected R32 as the refrigerant for the system for its low environmental impact.
Shimizu is silent concerning an outer diameter value and a refrigeration capacity value. 
Baetens discloses an air conditioner wherein the selection of pipe diameter is based on among other things refrigeration capacity ([0036]). It would have been obvious to one of ordinary skill in the art to have provided the system of Shimizu with a capacity of 7-11 kW and outer diameter of 12.70 mm for the suction pipe in order to provide sufficient air conditioning capacity for a space and sufficient diameter to allow proper refrigerant flow to maintain said capacity. In other words the capacity and diameter would be routinely selected in order to meet a designed refrigeration load.
Shimizu is silent concerning a delta ferrite matrix structure of 1% or less on the basis of grain area. 
Hatano discloses the use of stainless steel piping (1:16-20) having a delta ferrite matrix structure of 5% or less (example composition provided at 5:13-18) and further that the presence of delta ferrite matrix is undesirable (4:11-48). It would have been obvious to one of ordinary skill in the art to have provided a delta-ferrite matrix structure of 1% or less on the basis of grain area as suggested by Hatano in order to suppress the undesirable effects such as material breakage and brittleness and increase strength and ductility (4:11-20 of Hatano). Leistner further evidences the desirability of suppressing the delta-ferrite content to zero ([0073]), which of course falls in the range of less than 1%.
Regarding claim 2, Shimizu discloses the refrigerant pipe further comprises a discharge pipe (3) that guides discharge of the refrigerant compressed in the compressor (2) and has an outer diameter. Shimizu is silent concerning a diameter value; however as explained above and evidenced by Baetens the diameter of the refrigerant pipe is selected based on refrigerant capacity among other things. Thus it would have been obvious to one of ordinary skill in the art to have selected an outer diameter of 7.94 mm in order to allow a sufficient amount of refrigerant flow to achieve a designed load.
Regarding claim 3, Shimizu discloses the suction pipe and discharge pipe have inner diameters and that the wall thickness may be 5% or less of the outer diameter ([0023]). Therefor as modified to have the outer diameters as provided in claims 1 and 2 above, the wall thickness provides for the inner diameter to be in the range specified in claim 3. Moreover it has been held that the optimization of a result-effective variable is obvious. In this instance inner diameter controls the wall thickness relative to the outer diameter and flow area. Therefor because inner diameter is recognized as effecting the result of flow area and wall thickness; the values of 11.98 mm and 7.94 mm are not a product of innovation but of ordinary skill and are obvious.
Regarding claim 4, Shimizu discloses the refrigerant pipe further comprises a discharge pipe (3) that guides discharge of the refrigerant compressed in the compressor (2) and has an outer diameter. Shimizu is silent concerning a diameter value; however as explained above and evidenced by Baetens the diameter of the refrigerant pipe is selected based on refrigerant capacity among other things. Thus it would have been obvious to one of ordinary skill in the art to have selected an outer diameter of 9.52 mm in order to allow a sufficient amount of refrigerant flow to achieve a designed load.
Regarding claim 5, Shimizu discloses the suction pipe and discharge pipe have inner diameters and that the wall thickness may be 5% or less of the outer diameter ([0023]). Therefor as modified to have the outer diameters as provided in claims 1 and 4 above, the wall thickness provides for the inner diameter to be in the range specified in claim 5. Moreover it has been held that the optimization of a result-effective variable is obvious. In this instance inner diameter controls the wall thickness relative to the outer diameter and flow area. Therefor because inner diameter is recognized as effecting the result of flow area and wall thickness; the values of 11.98 mm and 8.96 mm or less are not a product of innovation but of ordinary skill and are obvious.
Regarding claim 6, Shimizu discloses the refrigerant pipe further comprises a discharge pipe (3) that guides discharge of the refrigerant compressed in the compressor (2) and has an outer diameter. Shimizu is silent concerning a diameter value; however as explained above and evidenced by Baetens the diameter of the refrigerant pipe is selected based on refrigerant capacity among other things. Thus it would have been obvious to one of ordinary skill in the art to have selected an outer diameter of 12.70 mm in order to allow a sufficient amount of refrigerant flow to achieve a designed load.
Regarding claim 7, Shimizu discloses the suction pipe and discharge pipe have inner diameters. It has been held that the optimization of a result-effective variable is obvious. In this instance inner diameter controls the wall thickness relative to the outer diameter and flow area. Therefor because inner diameter is recognized as effecting the result of flow area and wall thickness; the value of 11.98 mm is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 8, Shimizu discloses an air conditioner comprising:
an outdoor unit (it is understood the following components may be placed outside; also see [0013] for “outdoor”) comprising a compressor (2), an outdoor heat exchanger (13) and a main expansion device (12), wherein a refrigerant is circulated by a refrigerant pipe configured to connect the compressor, the outdoor heat exchanger and the main expansion device to each other (shown in figure 1 said components are connected by a pipe); 
an indoor unit (it is understood that the following components may be placed inside; also see [0012] for “indoor”) comprising an indoor heat exchanger (8); and
a connection pipe configured to connect the outdoor unit to the indoor unit (as shown in figure 1 said components are connected with pipe),
wherein the air conditioner has a refrigeration capacity (as is understood the system has some cooling capacity);
wherein the conditioner uses a refrigerant;
the refrigerant pipe is made of a ferritic ductile stainless steel material ([0015]; stainless steel composition discussed throughout document), and
the refrigerant pipe comprises a suction pipe (15) that guides suction of the refrigerant into the compressor (2) and has an outer diameter.
Shimizu lacks R32 as the refrigerant. The examiner takes official notice that R32 is an old and well known refrigerant. It would have been obvious to one of ordinary skill in the art to have selected R32 as the refrigerant for the system for its low environmental impact.
Shimizu is silent concerning an outer diameter value and a refrigeration capacity value. 
Baetens discloses an air conditioner wherein the selection of pipe diameter is based on among other things refrigeration capacity ([0036]). It would have been obvious to one of ordinary skill in the art to have provided the system of Shimizu with a capacity of 7-11 kW and outer diameter of 15.88 mm for the suction pipe in order to provide sufficient air conditioning capacity for a space and sufficient diameter to allow proper refrigerant flow to maintain said capacity. In other words the capacity and diameter would be routinely selected in order to meet a designed refrigeration load.
Shimizu is silent concerning a delta ferrite matrix structure of 1% or less on the basis of grain area. 
Hatano discloses the use of stainless steel piping (1:16-20) having a delta ferrite matrix structure of 5% or less (example composition provided at 5:13-18) and further that the presence of delta ferrite matrix is undesirable (4:11-48). It would have been obvious to one of ordinary skill in the art to have provided a delta-ferrite matrix structure of 1% or less on the basis of grain area as suggested by Hatano in order to suppress the undesirable effects such as material breakage and brittleness and increase strength and ductility (4:11-20 of Hatano). Leistner further evidences the desirability of suppressing the delta-ferrite content to zero ([0073]), which of course falls in the range of less than 1%.
Regarding claim 9, Shimizu discloses the refrigerant pipe further comprises a discharge pipe (3) that guides discharge of the refrigerant compressed in the compressor (2) and has an outer diameter. Shimizu is silent concerning a diameter value; however as explained above and evidenced by Baetens the diameter of the refrigerant pipe is selected based on refrigerant capacity among other things. Thus it would have been obvious to one of ordinary skill in the art to have selected an outer diameter of 7.94 mm in order to allow a sufficient amount of refrigerant flow to achieve a designed load.
Regarding claim 10, Shimizu discloses the suction pipe and discharge pipe have inner diameters and that the wall thickness may be 5% or less of the outer diameter ([0023]). It has been held that the optimization of a result-effective variable is obvious. In this instance inner diameter controls the wall thickness relative to the outer diameter and flow area. Therefor because inner diameter is recognized as effecting the result of flow area and wall thickness; the values of 14.98 mm and 7.46 mm or less are not a product of innovation but of ordinary skill and are obvious.
Regarding claim 11, Shimizu discloses the refrigerant pipe further comprises a discharge pipe (3) that guides discharge of the refrigerant compressed in the compressor (2) and has an outer diameter. Shimizu is silent concerning a diameter value; however as explained above and evidenced by Baetens the diameter of the refrigerant pipe is selected based on refrigerant capacity among other things. Thus it would have been obvious to one of ordinary skill in the art to have selected an outer diameter of 9.52 mm in order to allow a sufficient amount of refrigerant flow to achieve a designed load.
Regarding claim 12, Shimizu discloses the suction pipe and discharge pipe have inner diameters and that the wall thickness may be 5% or less of the outer diameter ([0023]). Therefor as modified to have the outer diameters as provided in claims 8 and 11 above, the wall thickness provides for the inner diameter to be in the range specified in claim 12. Moreover it has been held that the optimization of a result-effective variable is obvious. In this instance inner diameter controls the wall thickness relative to the outer diameter and flow area. Therefor because inner diameter is recognized as effecting the result of flow area and wall thickness; the values of 14.98 mm and 8.96 mm or less is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 13, Shimizu discloses the refrigerant pipe further comprises a discharge pipe (3) that guides discharge of the refrigerant compressed in the compressor (2) and has an outer diameter. Shimizu is silent concerning a diameter value; however as explained above and evidenced by Baetens the diameter of the refrigerant pipe is selected based on refrigerant capacity among other things. Thus it would have been obvious to one of ordinary skill in the art to have selected an outer diameter of 12.70 mm in order to allow a sufficient amount of refrigerant flow to achieve a designed load.
Regarding claim 14, Shimizu discloses the suction pipe and discharge pipe have inner diameters and that the wall thickness may be 5% or less of the outer diameter ([0023]). Therefor as modified to have the outer diameters as provided in claims 8 and 13 above, the wall thickness provides for the inner diameter to be in the range specified in claim 14. Moreover it has been held that the optimization of a result-effective variable is obvious. In this instance inner diameter controls the wall thickness relative to the outer diameter and flow area. Therefor because inner diameter is recognized as effecting the result of flow area and wall thickness; the values of 14.98 mm and 11.98 mm or less is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 8, Shimizu discloses an air conditioner comprising:
an outdoor unit (it is understood the following components may be placed outside; also see [0013] for “outdoor”) comprising a compressor (2), an outdoor heat exchanger (13) and a main expansion device (12), wherein a refrigerant is circulated by a refrigerant pipe configured to connect the compressor, the outdoor heat exchanger and the main expansion device to each other (shown in figure 1 said components are connected by a pipe); 
an indoor unit (it is understood that the following components may be placed inside; also see [0012] for “indoor”) comprising an indoor heat exchanger (8); and
a connection pipe configured to connect the outdoor unit to the indoor unit (as shown in figure 1 said components are connected with pipe),
wherein the air conditioner has a refrigeration capacity (as is understood the system has some cooling capacity);
wherein the conditioner uses a refrigerant;
the refrigerant pipe is made of a ferritic ductile stainless steel material ([0015]; stainless steel composition discussed throughout document), and
the refrigerant pipe comprises a suction pipe (15) that guides suction of the refrigerant into the compressor (2) and has an outer diameter.
Shimizu lacks R32 as the refrigerant. The examiner takes official notice that R32 is an old and well known refrigerant. It would have been obvious to one of ordinary skill in the art to have selected R32 as the refrigerant for the system for its low environmental impact.
Shimizu is silent concerning an outer diameter value and a refrigeration capacity value. 
Baetens discloses an air conditioner wherein the selection of pipe diameter is based on among other things refrigeration capacity ([0036]). It would have been obvious to one of ordinary skill in the art to have provided the system of Shimizu with a capacity of 7-11 kW and outer diameter of 19.05 mm for the suction pipe in order to provide sufficient air conditioning capacity for a space and sufficient diameter to allow proper refrigerant flow to maintain said capacity. In other words the capacity and diameter would be routinely selected in order to meet a designed refrigeration load.
Shimizu is silent concerning a delta ferrite matrix structure of 1% or less on the basis of grain area. 
Hatano discloses the use of stainless steel piping (1:16-20) having a delta ferrite matrix structure of 5% or less (example composition provided at 5:13-18) and further that the presence of delta ferrite matrix is undesirable (4:11-48). It would have been obvious to one of ordinary skill in the art to have provided a delta-ferrite matrix structure of 1% or less on the basis of grain area as suggested by Hatano in order to suppress the undesirable effects such as material breakage and brittleness and increase strength and ductility (4:11-20 of Hatano). Leistner further evidences the desirability of suppressing the delta-ferrite content to zero ([0073]), which of course falls in the range of less than 1%.
Regarding claim 16, Shimizu discloses the refrigerant pipe further comprises a discharge pipe (3) that guides discharge of the refrigerant compressed in the compressor (2) and has an outer diameter. Shimizu is silent concerning a diameter value; however as explained above and evidenced by Baetens the diameter of the refrigerant pipe is selected based on refrigerant capacity among other things. Thus it would have been obvious to one of ordinary skill in the art to have selected an outer diameter of 7.94 mm in order to allow a sufficient amount of refrigerant flow to achieve a designed load.
Regarding claim 17, Shimizu discloses the suction pipe and discharge pipe have inner diameters and that the wall thickness may be 5% or less of the outer diameter ([0023]). Therefor as modified to have the outer diameters as provided in claims 15 and 16 above, the wall thickness provides for the inner diameter to be in the range specified in claim 17. Moreover it has been held that the optimization of a result-effective variable is obvious. In this instance inner diameter controls the wall thickness relative to the outer diameter and flow area. Therefor because inner diameter is recognized as effecting the result of flow area and wall thickness; the values of 17.99 mm and 7.46 mm or less is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 18, Shimizu discloses the refrigerant pipe further comprises a discharge pipe (3) that guides discharge of the refrigerant compressed in the compressor (2) and has an outer diameter. Shimizu is silent concerning a diameter value; however as explained above and evidenced by Baetens the diameter of the refrigerant pipe is selected based on refrigerant capacity among other things. Thus it would have been obvious to one of ordinary skill in the art to have selected an outer diameter of 9.52 mm in order to allow a sufficient amount of refrigerant flow to achieve a designed load.
Regarding claim 19, Shimizu discloses the suction pipe and discharge pipe have inner diameters and that the wall thickness may be 5% or less of the outer diameter ([0023]). Therefor as modified to have the outer diameters as provided in claims 15 and 18 above, the wall thickness provides for the inner diameter to be in the range specified in claim 19. Moreover it has been held that the optimization of a result-effective variable is obvious. In this instance inner diameter controls the wall thickness relative to the outer diameter and flow area. Therefor because inner diameter is recognized as effecting the result of flow area and wall thickness; the values of 17.99 mm and 8.96 mm or less is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 20, Shimizu discloses the refrigerant pipe further comprises a discharge pipe (3) that guides discharge of the refrigerant compressed in the compressor (2) and has an outer diameter. Shimizu is silent concerning a diameter value; however as explained above and evidenced by Baetens the diameter of the refrigerant pipe is selected based on refrigerant capacity among other things. Thus it would have been obvious to one of ordinary skill in the art to have selected an outer diameter of 12.70 mm in order to allow a sufficient amount of refrigerant flow to achieve a designed load.
Regarding claim 21, Shimizu discloses the suction pipe and discharge pipe have inner diameters and that the wall thickness may be 5% or less of the outer diameter ([0023]). Therefor as modified to have the outer diameters as provided in claims 15 and 20 above, the wall thickness provides for the inner diameter to be in the range specified in claim 21. Moreover it has been held that the optimization of a result-effective variable is obvious. In this instance inner diameter controls the wall thickness relative to the outer diameter and flow area. Therefor because inner diameter is recognized as effecting the result of flow area and wall thickness; the values of 17.99 mm and 11.98 mm or less is not a product of innovation but of ordinary skill and is obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763